1

2

3

4                            IN THE UNITED STATES DISTRICT COURT
5                          FOR THE EASTERN DISTRICT OF CALIFORNIA
6

7     UNITED STATES OF AMERICA,                       Case No.: 1:13-CR-00125-001 DAD SKO
8                          Plaintiff,                 ORDER OF RELEASE
9
            v.
10
      FERNANDO DELGADILLO,
11
                           Defendant.
12

13          The above-named defendant having been sentenced on April 30, 2021, to Time Served,
14
             The defendant has been accepted to the Salvation Army, an inpatient facility located in
15
     Fresno, California.
16
                    IT IS HEREBY ORDERED that the defendant shall be released on Tuesday, May
17
     4, 2021 at 8:00am, to a representative of the Salvation Army Residential Drug Treatment
18

19   Program.

20          A certified Judgment and Commitment order to follow.
21
     IT IS SO ORDERED.
22

23      Dated:     April 30, 2021
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
